DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the current application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 15, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2070812 (disclosed by applicant).  EP 2070812 discloses a system and method for mooring a vessel ("(0023) A vessel 1 (for example a tanker) is moored to a fixed tower 2 anchored to the seabed 3."),
comprising:
a mooring support structure (2) comprising:
a base structure (fig. 5}; and
a turntable (12) disposed on the base structure (2, fig. 5), wherein the
turntable is configured to at least partially rotate about the base structure:
a vessel support structure (11) disposed on the vessel;
at least one extension arm (4) suspended from the vessel support structure (11);

tank configured to move back and forth below the vessel support structure (11,
at least below the top thereof as in the present disclosure};
a uni-directional passive surge damping system disposed on the vessel
('[0025] To prevent such large surge motions, the mooring system is provided
with a damping system 14 for damping said surge motion. As will be described
later, in the illustrated embodiment the damping system 14 only dampens the
surge motion of the vessel 1 in it stage away from the fixed tower 2 (which of
course, results in damping the entire surge motion and, thus, also any swaying
motion of other components, e.g. the ballast weight 10”), wherein the uni-directional passive surge damping system comprises an elongated tension member (18) connected to the ballast tank (“[0029] For the damping system to be effective the piston 16 of the cylinder piston assembly has to be connected to a point externally of the vessel 1 of which the distance to the vessel varies as a result of the surge motion. In the illustrated embodiment said point externally of the vessel 1 is part of the fixed tower 2. However itis possible too that said point externally of the vessel 1 is part of the connecting structure, and for example located at the ballast weights 10 or rigid arm assemblies 5. In such a case also a sideways motion of such components could be dampened by the damping system."), and wherein
the elongated tension member is configured to dampen a movement of the
ballast tank by applying a tension to the ballast tank (pars. [0025] in combination
with [0029]); and
a yoke (5) extending from and connected at a first end to the ballast tank (fig. 5),
wherein the yoke comprises a yoke head (9) disposed on a second end thereof,
and wherein the yoke head is configured to connect to the turntable (fig. 5).
Regarding claims 2 and 16: EP 2070812 further discloses the uni-directional passive surge damping system is configured to increase the tension applied to the ballast tank by the elongated member as a speed of the ballast tank moving away from the vessel Increases (direct consequence of a surge damper with a restricted hydraulic cylinder), and wherein the uni-directional passive surge damping system Is configured to not
increase the tension applied to the ballast tank by the elongated member as a
speed of the ballast tank moving toward the vessel increase (flexible cable 18,
par. [0026])
Regarding claims 3 and 17: EP 2070812 further discloses wherein; the uni-directional passive surge damping system further comprises a hydraulic cylinder (15) and an accumulator (implicit in the hydraulic cylinder construction, results from bypass line 21) in fluid communication with one another,
the accumulator is configured to apply a pressure to the hydraulic cylinder,
when the pressure is applied to the hydraulic cylinder, the hydraulic cylinder is
configured to apply a force to the elongated tension member, and at least a portion of the force is transferred to the ballast tank as the tension applied by the elongated tension member (the feature summarizes the normal functioning of a hydraulic damping system);
Regarding claims 4 and 17: EP 2070812 further discloses the uni-directional passive surge damping system further comprises a

the manifold block is disposed between the hydraulic cylinder and the accumulator (fig. 5),
the manifold black is in fluid communication with the hydraulic cylinder and the
accumulator (fig. 5),
the manifold block is configured to restrict the flow (23) of a fluid from the
hydraulic cylinder into the accumulator such that the pressure in the hydraulic
cylinder increases as the speed of the ballast tank Increases in a direction away
from the vessel (fig. 5}, and
the increase in pressure in the hydraulic cylinder increases the force applied to
the elongated tension member;
Regarding claims 6 and 19: EP 2070812 further discloses wherein the uni-directional passive surge damping system further comprises a heat exchanger configured to remove heat generated by the uni-directional passive surge damping system when the uni-directional passive surge damping system dampens the movement of the ballast tank (explicitly discloses that the restrictor transforms kinetic energy into heat, in the absence of any specification of how the exchanger should be the restrictor itself
exchanges heat in the sense provided by claim 6)
Regarding claim 7: EP 2070812 further discloses wherein the uni-directional passive surge damping system further comprises a pulley (17), and wherein a portion of the elongated tension member is routed around a portion of the pulley (fig. 5)

Regarding claim 8: EP 2070812 further discloses wherein the elongated tension member comprises a cable or wire rope (18)
Regarding claim 9: EP 2070812 further discloses wherein the uni-directional passive surge damping system comprises a wire line tensioner or a N-Line tensioner (straightforward modification);
Regarding claim 10: EP 2070812 further discloses wherein the uni-directional passive surge damping system is free of any active control system (shows a passive control as in the present application)
Regarding Claims 11-13: Claim 11-13 repeat features previously claimed as discussed in the claim rejections above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2070812 in view of Lindblade, US 20170113762.  EP 2070812 discloses the invention set forth above, but does not explicitly disclose, wherein connecting the yoke head to the turn table comprises actuating at least one actuator in communication with the yoke head or the yoke head connector to lock the yoke head
and the yoke head connector in mating engagement. 
Lindblade (figure 5) discloses the same.  
.
Allowable Subject Matter
Claims 5 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617